The amendment filed 11 January 2021 after a decision by the Patent Trial and Appeal Board is not entered because prosecution is closed.  As provided in 37 CFR 1.198, prosecution of the proceeding before the primary examiner will not be reopened or reconsidered by the primary examiner after a final decision of the Board except under the provisions of 37 CFR 1.114 (request for continued examination) or 37 CFR 41.50 without the written authority of the Director, and then only for the consideration of matters not already adjudicated, sufficient cause being shown.
Since the patent board decision dated 10 November 2020 reversed the rejections of dependent claims 47-52 and 54-57, the examiner has set a 2-month time limit in which appellant may rewrite the dependent claim(s) in independent form and cancel all claims in which the rejection was affirmed. Extensions of time under 37 CFR 1.136(a) are available. If no timely reply is received, the application is abandoned because no claims stand allowed.

/CATHERINE B KUHLMAN/            Primary Examiner, Art Unit 3791